IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DEBRA GOLD,                                 : No. 392 WAL 2017
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
PLESSET PROPERTIES PARTNERSHIP,             :
T/D/B/A SHADYSIDE INN SUITES,               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of March, 2018, the Petition for Allowance of Appeal and

the Application for Nunc Pro Tunc Relief are DENIED.